11 JONES, J.,
concurring in part and dissenting in part.
I agree with the majority that the Relator, Ocean Harbor Casualty Insurance Company, does not have sufficient “minimum contracts” with the State for the district court to exercise personal jurisdiction pursuant to the Louisiana long-arm statute.
However, I respectfully dissent on the grounds that the Respondents Christine and Thomas Henry, should be allowed an opportunity for further discovery to ascertain whether an agency relationship existed, which if proven, would establish personal jurisdiction under La.R.S. 13:3474, the Louisiana non-resident motorist stature. For this reason, I would deny the writ application.